UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number000-52000 ROMA FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) UNITED STATES 51-0533946 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification Number) 2300 Route 33, Robbinsville, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (609) 223-8300 Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer []Accelerated filer [ X ] Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date, May 4, 2012: $0.10 par value common stock-30,320,927shares outstanding ROMA FINANCIAL CORPORATION AND SUBSIDIARIES INDEX Page Number PART I - FINANCIAL INFORMATION Item 1: Financial Statements Consolidated Statements of Financial Condition 3 at March 31, 2012 and December 31, 2010 (Unaudited) Consolidated Statements of Income for the Three Months Ended 4 March 31, 2012 and 2011 (Unaudited) Consolidated Statements of Comprehensive Income for the Three Months 5 Ended March 31, 2012 and 2011 Consolidated Statements of Changes in Stockholders’ Equity for the Three 6 Months Ended March 31, 2012 and 2011 (Unaudited) Consolidated Statements of Cash Flows for the Three Months 7 Ended March 31, 2012 and 2011 (Unaudited) Notes to Consolidated Financial Statements 9 Item 2: Management’s Discussion and Analysis of 43 Financial Condition and Results of Operations Item 3: Quantitative and Qualitative Disclosure About Market Risk 48 Item 4: Controls and Procedures 49 PART II - OTHER INFORMATION 49 Item 1:Legal Proceedings Item 1A:Risk Factors Item 2:Unregistered Sales of Equity Securities and Use of Proceeds Item 3:Defaults Upon Senior Securities Item 4:Mine and Safety Disclosures Item 5:Other Information Item 6:Exhibits SIGNATURES 51 2 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) March 31, December 31, (In thousands, except for share data) Assets Cash and amounts due from depository institutions $ $ Interest-bearing deposits in other banks Money market funds Cash and Cash Equivalents Investment securities available for sale (“AFS”) at fair value Investment securities held to maturity (“HTM”) at amortized cost (fair value of $ 209,485 and$243,022, respectively) Mortgage-backed securities held to maturity at amortized cost (fair value of $ 443,020 and $458,555, respectively) Loans receivable, net of allowance for loan losses of$6,309 and $5,416, respectively Real estate and other repossessed assets owned Real estate held for sale Real estate owned via equity investment Premises and equipment, net Federal Home Loan Bank of New York and ACBB stock Accrued interest receivable Bank owned life insurance Goodwill Deferred tax asset Other assets Total Assets $ $ 1,888,084 Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total deposits Federal Home Loan Bank of New York advances Securities sold under agreements to repurchase Subordinated debentures Securities purchased and not settled - Advance payments by borrowers for taxes and insurance Accrued interest payable and other liabilities Total Liabilities Stockholders’ Equity Common stock, $0.10 par value, 45,000,000 shares authorized, 32,731,875 shares issued; 30,320,927 shares outstanding Paid-in capital Retained earnings Unearned shares held by Employee Stock Ownership Plan ) ) Treasury stock, 2,410,948 shares ) ) Accumulated other comprehensive loss ) ) Total Roma Financial Corporation stockholders’ equity Noncontrolling interest Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements. 3 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, (In thousands, except per share data) Interest Income Loans, including fees $ $ Mortgage-backed securities held to maturity Investment securities held to maturity Securities available for sale Other interest-earning assets 93 Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision forloan losses Net Interest Income after Provision for Loan Losses Non-Interest Income Commissions on sales of title policies Fees and service charges on deposits and loans Income from bank owned life insurance Net gain from sale of mortgage loans originated for sale 77 Net gain for sale of available for sale securities - 17 Realized loss on real estate held for sale (3 ) - Realized (loss) from real estate owned - ) Other Total Non-Interest Income Non-Interest Expense Salaries and employee benefits Net occupancy expense of premises Equipment Data processing fees Advertising Federal deposit insurance premiums Commercial and residential loan expense Other Total Non-Interest Expense Income Before Income Taxes Income Taxes Net income Plus: net gain attributable to the noncontrolling interest ) ) Net Income attributable to Roma Financial Corporation $ $ Net income attributable to Roma Financial Corporation per common share Basic and Diluted $ $ Dividends Declared Per Share $ $ Weighted Average Number of Common Shares Outstanding Basic and Diluted See notes to consolidated financial statements. 4 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, (In thousands) Net Income $ $ Other comprehensive income: Unrealized holding gains on available for sale securities: Unrealized holding gains (losses) arising during the period 35 ) Less:reclassification adjustment for losses (gains) included in net income - 17 Net realized gain (losses) on securities available for sale 35 ) Tax effect ) 7 Other comprehensive income (loss), net of tax 20 ) Comprehensive income $ $ Comprehensive income attributable to the noncontrolling interest ) ) Comprehensive income attributable to Roma Financial Corporation $ $ 5 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) (In thousands) Common Stock SharesAmount Paid-In Capital Retained Earnings Unearned Shares Held ByESOP Accumulated Other Comprehensive
